Citation Nr: 0400614	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran retired in August 1977 after more than 22 years' 
active service.  His service personnel records indicate that 
he served in Vietnam from August 1968 to March 1970.  He died 
in February 2000.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.  He 
died in February 2000 of cancer of the pancreas of 2 months' 
duration; diabetes mellitus, of 6 months' duration, was 
listed as a significant contributing factor.  

2.  During the veteran's lifetime, service connection was 
established for postoperative residuals of right ulnar nerve 
entrapment, prostatitis, and Stevens-Jones syndrome, each 
disability rated noncompensably disabling.  

3.  The veteran was diagnosed with Type II diabetes mellitus 
that required dietary management several months prior to his 
death.  

4.  The medical evidence does not show that any of the 
veteran's service-connected disabilities or diabetes mellitus 
played a significant role in causing, contributing to, or 
accelerating the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 2002 rating decision and September 2002 statement of 
the case, the appellant and her representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate her claim.  In addition, 
by letter dated in February 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA and private medical records.  The appellant's 
representative wrote in January 2003 that she had no 
additional evidence to submit.  The Board construes that 
statement as a waiver of the remaining time for submission of 
additional evidence.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. Sept. 
22, 2003).  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board finds, therefore, that the evidence 
in this case is sufficient to render a determination and that 
the Board may consider her claim at this time.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a disability resulted from an injury or 
disease incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and Type II diabetes mellitus becomes manifest to a 
degree of 10 percent at any time after discharge or release 
from active service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310 (2003).  

The record shows that the veteran died in February 2000 due 
to cancer of the pancreas of two months' duration.  Diabetes 
mellitus of 6 months' duration is also listed as a 
significant condition contributing to death, but not 
resulting in the underlying cause of death.  

The appellant argues, essentially, that service connection 
should be granted for the veteran's Type II diabetes mellitus 
in light of his service in Vietnam during the Vietnam Era.  
She also contends that it was her understanding that his 
diabetes played a significant role in his death.  

First, the record shows that the veteran died in February 
2000 due to cancer of the pancreas of two months' duration.  
During his lifetime, service connection had been established 
for postoperative residuals of right ulnar nerve entrapment, 
prostatitis, and Stevens-Jones syndrome, each disability 
rated noncompensably disabling.  Although the appellant 
states that the veteran was sickly from the time he left 
service until his death and was even hospitalized at times, 
the medical records do not show that his service-connected 
disabilities, at least in recent years, produced significant 
impairment.  More importantly, there is no indication in the 
available treatment records, dated from November 1989 until 
shortly before his death, that any of his service-connected 
disabilities played any role in contributing to or hastening 
the veteran's death.  Nor do they show that any of the 
service-connected disabilities caused the pancreatic cancer 
that caused his death.  

Second, the Board recognizes that the regulations provide 
that service connection is to be presumed for Type II 
diabetes mellitus that develops to a compensable degree in a 
veteran who served in Vietnam during the Vietnam Era.  
However, even conceding that service connection for diabetes 
mellitus might be presumed in this case, the available 
medical records do not show, despite the appellant's 
contentions, that the veteran's diabetes played any 
significant role in causing, contributing to, or hastening 
his death.  

The veteran's diabetes was diagnosed just months before his 
death, as was his pancreatic cancer.  The records reflect, 
however, that the diabetes required no more than dietary 
management; no medications were prescribed.  Further, an 
undated diabetic eye examination from the veteran's private 
physician revealed no abnormality.  Despite the fact that the 
corrected death certificate lists diabetes mellitus as a 
significant condition contributing to death, the records of 
the veteran's medical treatment during the final months of 
his life do not show that his diabetes produced any 
impairment whatsoever.  

It is well known that pancreatic cancer is generally 
considered to be an aggressive and almost universally fatal 
disease.  In fact, the records show that the veteran died 
only two months after the disease was first diagnosed in him.  
Pancreatic cancer is one of those diseases that, by its very 
nature is so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  Because 
the records show that the veteran's diabetes was of such a 
minimal nature and produced no significant impairment, it 
would not be reasonable to hold that the condition 
accelerated the veteran's death due to pancreatic cancer, 
despite the fact that diabetes also affects the pancreas.  
38 C.F.R. § 3.312(c)(4).  There is no competent medical 
evidence that his diabetes did have such a significant, 
deleterious effect, either in contributing to the development 
of the pancreatic cancer or on his body's ability to resist 
the cancer's effects.  

Although the appellant has contended that it was her 
understanding that the veteran's diabetes had a significant 
role in the veteran's early death, and the Board does not 
question her sincerity in this regard, the records of the 
veteran's medical treatment simply do not corroborate that 
fact.  Similarly, although the appellant's representative has 
asserted that non-Hodgkins lymphoma (another disease for 
which service connection may be presumed following exposure 
to herbicide/service in Vietnam) could have been a precursor 
to the veteran's pancreatic cancer, there is no medical 
evidence whatsoever that the veteran had non-Hodgkins 
lymphoma or of such an etiologic connection in this case.  
Lacking any competent medical indication that either of those 
conditions could have played a significant role in causing 
the veteran's death, the Board finds that an additional 
medical opinion on that question is not necessary or 
appropriate.  

Because the evidence does not show that a service-connected 
disability or combination of service-connected disabilities 
caused or contributed to the veteran's death or that his 
death was due to a disease or injury that was incurred in 
service, the Board concludes that service connection for the 
cause of the veteran's death is not established.  The appeal 
must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



